Citation Nr: 0403392	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-01 450	)	DATE	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
unfavorable ankylosis to multiple digits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as a liver defect.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The matter, as addressed below, is Remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

At the travel Board hearing held in July 2003, the veteran 
verbally submitted a claim of service connection for 
hepatitis C.  As the issue of compensation for hepatitis C 
under 38 U.S.C.A. § 1151 is before the Board and is addressed 
in the remand below, the service connection claim should be 
developed and adjudicated as described.  

Additionally, the veteran has requested service connection 
for a scar to the left side of his waist and an increased 
rating for his service-connected keloid of the left forearm, 
which is currently rated as 10 percent disabling.  Because 
these claims have not as yet been adjudicated, and inasmuch 
as they are not inextricably intertwined with the issues now 
before the Board on appeal, they are referred to the RO for 
initial consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In light of the VCAA, the Board has 
determined that further evidentiary development is necessary 
in this case.  

Multiple Digits: Unfavorable Ankylosis

The veteran's disorder to the long, ring and little digits of 
his left hand is manifested by complaints of locking and 
decreased grip.  The veteran complained of numbness of the 
thumb and indicated that his non-service connected arthritis 
was affecting the thumb and index finger.  A medical 
examination should be scheduled to address the severity of 
the veteran's disorder and whether his service-connected 
disorder affects his index finger or thumb.

PTSD

During active duty service, the veteran received the National 
Defense Service Medal and Marksman Badge; however, there is 
no indication that the veteran received the Combat 
Infantryman Badge (CIB).  The veteran described several 
stressors to support his claim of service connection for 
PTSD.  The veteran indicated that in August or September 
1973, during active duty training, he witnessed two soldiers 
from another unit die in a rattlesnake bed.  A few months 
later, at the same training facility, three soldiers died and 
one was injured when a tank overturned; the veteran did not 
witness the incident.  In 1974, while stationed in Germany, 
the veteran witnessed a fellow soldier electrocuted and 
killed while working close to power lines.

VA outpatient treatment records reflect a diagnosis of and 
treatment for depression.  The veteran should be afforded a 
mental examination to determine whether the veteran, in fact, 
has PTSD, and whether such disorder is related to active duty 
service or any incident therein.  

Left foot disorder

Service medical records reflect that the veteran sought 
treatment for complaints of plantar pain in April 1973; X-ray 
examination was normal.  At the travel Board hearing, the 
veteran contended that during active duty service he was 
given arch supports and during the last three years of 
service self-treated with the arch supports and over-the-
counter medication, Aleve.  VA outpatient treatment records 
dated in June 1999 reflect complaints of arch pain in the 
feet for the prior three years.  The examiner's impression 
was bilateral plantar fasciitis.  The veteran should undergo 
a "nexus" medical examination to determine the etiology of 
his left foot disorder and whether it is related to active 
duty service.

Hepatitis C

Service medical records reflect that the veteran had surgery 
on his left hand during active duty service; the veteran is 
unaware as to whether he had a blood transfusion.  The 
veteran denied I.V. drug use, occupational blood exposure and 
high risk sexual activities.  At the travel Board hearing, 
the veteran denied receiving tattoos during service; however, 
a treatment record dated in April 2002 reflected tattoos and 
shared needles.  The veteran contends that he contracted 
hepatitis C from surgeries received in service or due to a 
prescribed medication, Serzone/Nefazodone.  The veteran 
should be afforded a medical examination to determine the 
etiology of his hepatitis C.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should provide the veteran 
with a VA left hand examination to 
address the current severity of his 
ankylosis of multiple digits, including 
whether the disorder affects the thumb or 
index finger.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform any radiological 
studies of the hand and fingers deemed 
necessary.  The examination of the hand 
and fingers should include range of 
motion studies, commentary as to the 
presence and the extent of any painful 
motion or functional loss due to pain.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

3.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of diagnosing the veteran's 
mental disorder and to determine the 
etiology of any such mental disorder.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that the veteran has PTSD due to a 
traumatic incident in service.  The 
stressor(s) on which a PTSD diagnosis 
is based should be described in detail.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report. 

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his left foot disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that his left 
foot disorder is etiologically related 
to the veteran's service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

5.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology and 
likely date of onset of his claimed 
hepatitis C.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any hepatitis C 
identified on examination is 
etiologically related to the veteran's 
service or any incident therein, 
including but not limited to surgeries 
conducted during active duty service.  
The examiner should also address 
whether any hepatitis C identified is 
etiologically related to tattoos, 
shared needles or prescription 
Serzone/Nefazodone.  If the examiner 
concludes that the veteran has 
hepatitis C which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis C.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion can not be expressed 
without resort to speculation, the 
examiner should so indicate.

6.  Then, after ensuring that any 
additional indicated development has 
been completed, the RO should 
adjudicate the issue of service 
connection for hepatitis C and 
readjudicate the issues on appeal.  If 
the determination of the claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




